Clarke, J.:
Upon an affidavit of plaintiff’s attorney setting forth that this is an action for the foreclosure of a mortgage on premises of which the defendant Corgil Realty Company was the mortgagor; that defendant Alfred Waldau is a judgment creditor of said realty company; that Adolph E. Grutgsell appeared in an action in which said judgment was obtained as attorney for said Waldau, whose address does not appear on the original summons; that deponent has caused diligent search to be made for the address of said Waldau so as to serve him with the summons and complaint herein, and has also communicated with Grutgsell and asked for the address of his client, and that he appear in said action, and informed him that this was an action to foreclose a mortgage, and that no personal judgment was asked for against his client; that Grutgsell informed deponent that he had no authority to appear for his client, nor could he give deponent his address, the Special Term made an ex parte order requiring the appellant to disclose Waldau’s address, and subsequently denied a motion to vacate said order.
The power of a court to compel an attorney to disclose the address of his client' is confined to the proceeding or case in which the attorney appears for his client. The relation of attorney and client ceased upon the rendition of the judgment in the Municipal Court. The cases agree that the attorney in an action gone to judgment cannot be compelled to disclose his former client’s residence in order that he may be pursued in subsequent litigations. (Matter of Malcom, 129 App. Div. 226; Matter of Trainor, 146 id. 117.)
The order should be reversed, with ten dollars costs and disbursements, and the motion to vacate granted, with ten dollars costs.
Ingraham, P. J., McLaughlin, Laughlin and Scott, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.